

116 S1057 ES: Colorado River Drought Contingency Plan Authorization Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 1057IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Secretary of the Interior to execute and carry out agreements concerning Colorado
			 River Drought Contingency Management and Operations, and for other
 purposes.1.Short titleThis Act may be cited as the Colorado River Drought Contingency Plan Authorization Act.2.Colorado River Basin drought contingency plans(a)In generalNotwithstanding any other provision of law expressly addressing the operation of the applicable Colorado River System reservoirs, immediately upon execution of the March 19, 2019, versions of the Agreement Concerning Colorado River Drought Contingency Management and Operations and the agreements attached thereto as Attachments A1, A2, and B, by all of the non-Federal parties thereto, the Secretary of the Interior shall, without delay, execute such agreements, and is directed and authorized to carry out the provisions of such agreements and operate applicable Colorado River System reservoirs accordingly.(b)EffectNothing in this section shall—(1)be construed or interpreted as precedent for the litigation of, or as altering, affecting, or being deemed as a congressional determination regarding, the water rights of the United States, any Indian Tribe, band, or community, any State or political subdivision or district of a State, or any person; or(2)exempt the implementation of such agreements and the operation of applicable Colorado River System reservoirs from any requirements of applicable Federal environmental laws.Passed the Senate April 8, 2019.Secretary